

115 S2073 IS: National Forest System Vegetation Management Pilot Program Act of 2017
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2073IN THE SENATE OF THE UNITED STATESNovember 2, 2017Mr. Bennet (for himself, Mr. Gardner, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo establish a vegetation management pilot program on National Forest System land to better protect
			 utility infrastructure from passing wildfire, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Forest System Vegetation Management Pilot Program Act of 2017. 2.Utility infrastructure rights-of-way vegetation management pilot program (a)DefinitionsIn this section:
				(1)National Forest System land
 (A)In generalThe term National Forest System land means land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (B)ExclusionsThe term National Forest System land does not include— (i)a National Grassland; or
 (ii)a land utilization project on land designated as a National Grassland and administered pursuant to sections 31, 32, and 33 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010, 1011, 1012).
 (2)Passing wildfireThe term passing wildfire means a wildfire that originates outside of a right-of-way. (3)Pilot programThe term pilot program means the pilot program established by the Secretary under subsection (b).
 (4)Right-of-wayThe term right-of-way means a special use authorization issued by the Forest Service allowing the placement of utility infrastructure.
 (5)SecretaryThe term Secretary means the Secretary of Agriculture. (6)Utility infrastructureThe term utility infrastructure means electric transmission lines, natural gas infrastructure, or related structures.
 (b)EstablishmentTo encourage owners or operators of rights-of-way on National Forest System land to partner with the Forest Service to voluntarily conduct vegetation management projects on a proactive basis to better protect utility infrastructure from potential passing wildfires, the Secretary shall establish a limited, voluntary pilot program, in the manner described in this section, to conduct vegetation management projects on National Forest System land adjacent to or near those rights-of-way.
			(c)Eligible participants
 (1)In generalA participant in the pilot program shall be the owner or operator of a right-of-way on National Forest System land.
 (2)Selection priorityIn selecting participants for the pilot program, the Secretary shall give priority to an owner or operator of a right-of-way that has worked with Forest Service fire scientists and used technologies, such as light detection and ranging surveys, to improve utility infrastructure protection prescriptions.
				(d)Vegetation management projects
 (1)In generalA vegetation management project conducted under the pilot program shall involve only limited and selective vegetation management activities that—
 (A)shall create the least disturbance reasonably necessary to protect utility infrastructure from passing wildfires based on applicable models, including Forest Service fuel models;
 (B)may include thinning, fuel reduction, creation and treatment of shaded fuel breaks, and other appropriate measures;
 (C)shall only be conducted on National Forest System land— (i)adjacent to the right-of-way of a participant; or
 (ii)within 75 feet of the right-of-way of a participant; and (D)shall not be conducted on—
 (i)a component of the National Wilderness Preservation System;
 (ii)a designated wilderness study area; or (iii)an inventoried roadless area.
 (2)ApprovalEach vegetation management project described in paragraph (1) (including each vegetation management activity described in subparagraphs (A) through (D) of that paragraph) shall be subject to approval by the Forest Service in accordance with this section.
				(e)Project costs
 (1)In generalExcept as provided in paragraph (2), a participant in the pilot program shall be responsible for all costs, as determined by the Secretary, incurred in participating in the pilot program.
 (2)Federal fundingThe Secretary may contribute funds for a vegetation management project conducted under the pilot program if the Secretary determines that the contribution is in the public interest.
				(f)Liability
 (1)In generalParticipation in the pilot program shall not affect any legal obligations or liability standards that—
 (A)arise under the right-of-way for activities in the right-of-way; or (B)apply to fires resulting from causes other than activities conducted pursuant to an approved vegetation management project conducted under the pilot program.
 (2)Project workA participant in the pilot program shall not be liable to the United States for damage proximately caused by an activity conducted pursuant to an approved vegetation management project conducted under the pilot program, unless—
 (A)the activity was carried out in a manner that was grossly negligent or that violated criminal law; or
 (B)the damage was caused by the failure of the participant to comply with specific safety requirements expressly imposed by the Forest Service as a condition of participation in the pilot program.
					(g)Implementation
 (1)In generalExcept as provided in paragraph (2), the Secretary shall use the authority of the Secretary under other laws (including regulations) to carry out the pilot program.
 (2)Modification of regulationsIn order to implement the pilot program in an efficient and expeditious manner, the Secretary may waive or modify specific provisions of the Federal Acquisition Regulation, including waivers or modifications to allow for the formation of contracts or agreements on a noncompetitive basis.
 (h)Treatment of proceedsNotwithstanding any other provision of law, the Secretary may— (1)retain any funds provided to the Forest Service by a participant in the pilot program; and
 (2)use funds retained under paragraph (1), in such amounts as may be appropriated, to carry out the pilot program.
 (i)Report to CongressNot later than December 31, 2019, and every 2 years thereafter through December 31, 2027, the Secretary shall submit a report describing the status of the pilot program and vegetation management projects conducted under the pilot program to—
 (1)the Committee on Energy and Natural Resources of the Senate; (2)the Committee on Agriculture, Nutrition, and Forestry of the Senate;
 (3)the Committee on Natural Resources of the House of Representatives; and (4)the Committee on Agriculture of the House of Representatives.
 (j)DurationThe authority to carry out the pilot program, including any vegetation management project conducted under the pilot program, expires on December 31, 2027.